Citation Nr: 0817031	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the veteran's claim of 
entitlement to TDIU.  The veteran received a hearing before 
the Board in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that recently, the veteran indicated that he 
was in receipt of Social Security benefits, at least in part 
due to service connected disabilities.  A review of the 
veteran's claims file does not show that these records have 
been associated with the veteran's claims file.  As these 
records may be relevant as to the issue of the veteran's 
unemployability, this claim must be remanded in order that 
they may be associated with the veteran's claims folder.

Additionally, the veteran indicated, in his recent hearing 
testimony, that there were outstanding VA treatment records 
which had not yet been associated with his claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, upon remand, the RO 
should also associate all recent relevant VA records with the 
veteran's claims file. 

Finally, the Board notes that the veteran received a VA 
examination in November 2006 which addressed the question of 
what impact the veteran's service connected disabilities had 
on the veteran's unemployability.  However, this examination 
did not address all of the veteran's service connected 
disabilities, and the examiner did not review the claims file 
before offering an opinion as to the veteran's 
unemployability.  As such, and in light of the fact that new 
relevant evidence will be associated with the claims folder 
upon remand, the Board finds that the veteran should be 
provided with an additional VA examination which addresses 
the impact the veteran's service connected disabilities have 
on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the name and 
addresses of all health care providers who 
have recently treated him for his service 
connected disabilities.  After obtaining any 
required releases, the RO should associate 
all identified records with the claims file, 
to include any available Social Security 
Records, and any VA treatment records dated 
later than 2007.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
the veteran should be scheduled for a VA 
examination to determine the impact of his 
service-connected disabilities on 
employability.  The examiner is specifically 
requested to provide an opinion as to the 
extent that the veteran's service-connected 
disabilities interfere with his ability to 
work.  All findings, and the reasons and 
bases therefore, should be set forth in 
detail.  The examiner should note all the 
veteran's service connected disabilities in 
forming his opinion, including both his 
psychiatric and his physical disabilities.  
The examiner should also address the 
question of whether any of the veteran's non 
service connected disabilities have a 
significant impact on his employment.  The 
claims folder must be available for review 
in conjunction with the examination, and the 
examiner should indicate in the examination 
report that the claims file has been 
reviewed.

3.  Upon completion of the requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claim for 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



